UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6774


JOHNIE B. ERWIN,

                     Plaintiff - Appellant,

              v.

FRANK L. PERRY; W. DAVID GUICE; LARRY DUNSTON; BETTY BROWN,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Malcolm J. Howard, Senior District Judge. (5:14-ct-03136-H)


Submitted: November 30, 2017                                      Decided: February 6, 2018


Before NIEMEYER, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnie B. Erwin, Appellant Pro Se. Kimberly D. Grande, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Johnie B. Erwin appeals the district court’s order denying relief on his complaint

asserting claims under 42 U.S.C. § 1983 (2012) and the Religious Land Use and

Institutionalized Persons Act, 42 U.S.C. §§ 2000cc to 2000cc-5 (2012).        We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Erwin v. Perry, No. 5:14-ct-03136-H (E.D.N.C. June 8,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                           2